Citation Nr: 0615669	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1994 for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1968 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that it appears that the veteran may have 
outstanding claims for entitlement to service connection for 
hyperthyroidism and hypertension as due to herbicide exposure 
in Vietnam.  However, there is nothing in the file on these 
issues since March 1995.  Thus the Board is uncertain as to 
whether the veteran desires to pursue these claims.  These 
issues are therefore referred to the RO for it to contact the 
veteran for clarification and for any necessary follow-up.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remands the veteran's claim for an earlier 
effective date for service connection for PTSD.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  

In this regard, the Board finds that additional notice under 
38 U.S.C.A. § 5103 regarding information and evidence 
necessary to substantiate the claim is needed.  The veteran 
was sent a notice letter in September 2002, but that notice 
failed to advise the veteran of what information and evidence 
was needed to substantiate a claim for an earlier effective 
date.  (It addressed service connection claims).  Thus on 
remand, legally sufficient notice should be given to the 
veteran.

The Board also notes that the veteran had previously claimed 
in three statements submitted in 1995 that there was clear 
and unmistakable error in the initial denial of service 
connection for PTSD, which was in an August 1986 rating 
decision.  There is no indication in the record, however, 
that the RO ever adjudicated the veteran's claim of clear and 
unmistakable error.  Although these contentions were made 
prior to the veteran being granted service connection for 
PTSD, the favorable resolution of that claim could have 
considerable impact on his current claim for an earlier 
effective date for service connection for PTSD.  Thus, on 
remand the RO should consider the veteran's claim for clear 
and unmistakable error in adjudicating his claim for an 
earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
legally compliant notice of the information 
and evidence necessary to substantiate his 
claim for an earlier effective date for 
service connection.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim, including 
considering whether there was clear and 
unmistakable error in the August 1986 rating 
decision that initially denied service 
connection for PTSD.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





